                  Case 1:19-po-00476 Document 1 Filed on 01/16/19 in TXSD Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                          AUSA

                                 UNITED STATES DISTRICT COURT

                                            Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA                                                    CRIMINAL COMPLAINT
            vs.
                                                                             Case Number: 1:19-po-476
Wiliam LOPEZ-Bartolon
A201 707 598 Mexico




           I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about         January 15, 2019        in                 Cameron                  County, in

the                                         Southern District Of Texas                                           defendant(s)
being then and there an alien, did, willfully, knowingly and unlawfully enter the United States at a time or place other than
designated by an Immigration Officer,




in violation of Title              8                United States Code, Section(s)                          1325(a)(1)

I further state that I am a(n)                 Border Patrol Agent                     and that this complaint is based on the
following facts:
The defendant was apprehended in Brownsville, Texas on January 15, 2019. The defendant is a citizen of Mexico who entered
the United States illegally by wading across the Rio Grande River near Brownsville, Texas on January 15, 2019 thus avoiding
immigration inspection.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS COMPLAINT ARE TRUE AND
CORRECT.




Continued on the attached sheet and made a part of this complaint:                 Yes             No


                                                                              /S/ Quintanilla, Adalberto Border Patrol Agent
                                                                              Signature of Complainant

                                                                              Quintanilla, Adalberto        Border Patrol Agent
Sworn to before me and signed in my presence,                                 Printed Name of Complainant



January 16, 2019                                                       at     Brownsville, Texas
Date                                                                          City/State


Ronald Morgan                          U.S. Magistrate Judge
Name of Judge                                Title of Judge                   Signature of Judge
